RNEY      GENE-L
                                 OF   TEXAS




Hon. George H. Sheppard                        Opinion No. V-671
Comptroller   of Public Accounts
Austin, Texas                                  Re:   Authority of the Comp-
                                                     troller to pay traveling
                                                     expenses of the employees
                                                     of the Division of Eleemos-
                                                     ynary Institutions from
                                                     the revolving funds creat-
                                                     ed by S. B. No. 374, Acts
                                                     50th Leg., p. 612.
Dear Sir:

            Your   request.for    an opinion   reads:

           “S. B. 391, Acts of the Regular Session of the
     50th Legislature,   known as the General Depart-
     mental Appropriation    Bill, sets out under the Di-
     vision of Eleemosynary     Institutions in the section
     of the Appropriation   Bill to the State Board of Con-
     trol a number of salaries    and other listed items.

          “Under Subsection b of Subsection (14), the
     General Rider Provisions    of the Departmental  Ap-
     propriation, is found this language:

          “‘The appropriations    herein provided are to be
     construed as the maximum        sums to be appropriated
     to and for the several purposes named herein, and
     the amounts are intended to cover, and shall cover
     the entire cost of the respective    items and the same
     shall not beg supplemented    from any ather sources;
     provided, however, that the provisions     and restric-
     tions herein shall not apply to the State Commission
     for the Blind; and, except as otherwise provided, no
     other expenditures    shall be made, nor shall any
     other obligations   be incurred by any department of
     this State provided, however, that nothing herein
     shall prevent any department head from paying less
     than the maximum      amount set forth herein for any
     salaried position.’

           “Under the heading ‘Revolving  Fund and Insti-
     tutional Receipts’ found in the Rider Provisions  to
                                                                           .   .




Hon. George    H. Sheppard,   Page 2 (V-671)




    ,S. B. 374, Acts of the Regular Session of the
     50th Legislature,   and known as the Appropria-
    tion Bill for Eleemosynary     and Reformatory   In-
     stitutions, is found this language:

          “‘(b)  Upon the approval of the Board of
    Control, said institutions       may make just and
    properly due refunds of any advance payments
    made on behalf of pay-inmates           out of the pay-
    inmate receipts      or funds; and the Board of Con-
    trol is allowed, and there are hereby appropriated
    out of said funds’ not exceeding One            ousan
    m    000.00) Dollars per year for traziing          ei-
    p&es      to be ,used by the poard of Control in
    connectlen with the collection of pay-inmate
    charges and rnstitu~or+l        ,supervisislon. Refunds
    to patients tar unused advance payments may al-
    so.b6 made, out of cash revolving funds if direct-
    cd by the Board of Control.          There is also appro-
    priated to the State Board of Control out of any
    mstitutqnal     recerpt,s or funds such amounts as
    may be necessary       Ior traveling expenses and
    for other necessary        help of the Division of glee-
    mosynary     Institutions;    provided the amounts paid
    for such servrces      sharl not exceed the remuner-
    ation fined for similar       servicesl’   (Emphasis    sup-
    plied.)

          “Can the State Board of Control use the money
     appropriated  by the language taken from S. B. 374,
     supra, for the payment of traveling expenses incurr-
     ed by the employees     listed under the Division of
     Eleemosynary    Institutions in the General Depart-
     mental Bill above mentioned? ”

          The Division of Eleemosynary       Institutions of the State
Board of Control was created by statute.        Articles  690-695,   R.-
C. ,S. These Articles    prescribe  certain powers and duties of
the Board with reference     to such institutions.    They confer upon
the Board the power to control and the duty of supervising         all
such institutions  and,to maintain an effective inspection of each
such institution, for which purpose a representative        of the Board
must visit each institution once every month, and each member
of the Board must visit each institution at least once a year.
In the performance    of these and other duties not mentioned
here, travel expense is necessarily     incurred.

          Appropriations    for the Board are found in the Depart-
mental   Appropriation   Bill (S. B. 391, Acts 50th Leg., p. 830-834)
Bon. Geerge    H. Sheppard,   Page   3 (V-671)



and includes Items 1 through 92. The appropriations            for the
Division of Eleemosynary         Institutions include Items 74 through
81 and are to pay the salaries        of the eight employees   whose po-
sitions are therein designated ‘and whose duties pertain to Elee-
mosynary      Institutions.   Item 92 is an appropriation    for many
miscellaneous       purposes,   including travel expense for the Board
of Control as a whole, including the Division of Eleemosynary
Ins titutio,ns .

           The Appropriation    Bill for Eleemosynary    and Reform-
atory Institutions carries    a rider entitled “Revolving Fund and
Institutional  Receipts.”   (Acts 50th Leg., p. 612). This rider
contains only Sections (a) and (b). You have quoted Section (b)
in your request.    The pertinent part of Section (a) reads:

          YNo property belonging to any institutions        shall
     be sold or disposed of without the consent of the
     Board of Control; and all proceeds from the sale
     of any such property, from labor performed,          from
     the sale of crops and pay-inmate     receipts,    shall
     become and are hereby appropriated       as a main-
     tenance fund to be expended under the direction
     and upon the approval of the State Board of Control.
     The Stat,e Board of Control is hereby authorized to
     use out of the proceeds of said receipts and funds
     such amounts as they shall deem necessary          for sup-
     port and maintenance   of said institution.    . , .”

The receipts of an eleemosynary    institution from the four sources
named in Section (a) have been appropriated     for one or more of
the purposes mentioned in Sections (a) and (b). Section (b), inso-
far as we are here concerned,   provides:

          (1) “Upon approval of the .Board of Ciontrol,
     said institution may make just and properly due
     refunds of any advance payments on behalf of
     pay-inmates,    out of the pay-inmate receipts or
     funds ;

           (2) “And the Board of Control is allowed
     and there are hereby appropriated      out of said,
     funds not exceeding One Thousand T$l,OOO) Bol-
     larsper    year for traveling expenses to be used
     by the Board of Control in connection with the
     collection   of pay-inmate   charges and institu-
     tional supervision.

          (3) ‘There is also appropriated    to the State
     Board of Control out of -any institutional   receipts
Hon. George     H. Sheppard,    Page 4 (V-671)




     or funds such amounts as may be necessary          for
     traveling expenses and for other necessary        help
     of the Division of Eleemosynary    Institutions;    pro-
     vided the amounts paid for such service      shall not
     exceed the remuneration    fixed for similar     serv-
     ices.’   (Emphasis  added)

           The appropriation     for travel expense provided for in
Item 92 is to pay such expense when incurred by a member of
the Board or any employee        of the Board when traveling on any
kind of business for the Board,        In other words, that appro-
priation is not limited to expenses incurred in the performance
of any special duty, or by any particular        officer or employee of
the Board.    On the other hand, the two appropriations        for travel-
ing expenses contained in Section (b) are made from special
funds and for special purposes of travel.         The appropriation    in
an amount of not more than $1,000 per year is payable only
from “pay-inmate      receipts or funds w and then only when such
expenses ara incurred in connection with the collection           of
pay-inmate    charges and/or institutional      supervision.    The ap-
propriation to pay traveling expenses of the Division of Elee-
mosynary    Institutions   is payable “out of any institutional    re-
ceipts or funds n with the limitation above stated that in no
event shall the expenditure of “pay-inmate          receipts or funds”
exceed $1,000 for collection       of charges and institutional   super-
vision.   Therefore,    the two appropriations     for travel expenses
in Section (b) are clearly available to the Board of Control for
the purposes stated unless they have been nullified by the rider
in. the Departmental     Appropriation    Bill, cited in your request.

            These two bills were enacted by the same Legisla-
ture and each became operative at the same time, September                   1,
1947. The Departmental         Bill.was finally passed only three days
after the Eleemosynary        Bill’was   so passed.     Each bill made ap-
propriations    to pay traveling expenses        incurred by members
and employees      of the Board of Control.        To this extent, the two
bills are in pari materia and must be read and considered               to-
gether for the purpose of ascertaining          the intent of the Legis-
lature with reference       thereto.   Any conflict between them should
be harmonized,      if possible,   and effect given to all provisions       of
each bill, so that no absurd conclusion will be reached.             It can-
not be presumed the Legislature          intended to do a useless      thing
by adding the two appropriation         provisions    in Section (b). When
these bills are so considered,        we believe the Legislature       intend-
ed the limitations     imposed by Subsection (b) of Subsection 14, a
rider in the Departmental        Appropriation     Bill, to apply only to
the appropriations      in the bill to which it is attached.     Such con-
struction harmonizes        and gives full effect to the provisions       of
both bills.
Hon. George   H. Sheppard,   Page   5 (v-671)




                             SUMMARY

         Traveling  expenses of members      of the State
    Board of Control and the employees      of the Board,
    incurred in connection with the collection     of pay-
    inmate charges and institutional    supervision,   may
    be paid out of pay-inmate  receipts   or funds to the
    extent of $1,000 as provided in the current Elee-
    mosynary    Appropriation Bill, Acts 50th Leg., p.
    613.

         Traveling   expenses ,incurred by employees
    of the Division of Eleemosynary    Institutions of
    the State Board of Control in the performance         of
    some duty pertaining to eleemosynary       institutions,
    may be paid out of any institutional   receipts    or
    funds, subject to the above limitation as to use of
    pay-patient   receipts.

                                    Very   truly yours,

                          ATTORNEY         GENERAL    OF~TEXAS




                          BY
                                     Bruce W. Bryant
                                         Assistant
BWB/wb/JCP